Citation Nr: 0408708	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  99-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for an eye disorder has 
been received.  

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for chest pain has been 
received.  

3.  Entitlement to service connection for chest pain as a 
manifestation of undiagnosed illness.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.  

5.  Entitlement to service connection for chronic fatigue, 
including as a manifestation of undiagnosed illness.  

6.  Entitlement to service connection for a sleep disorder 
and concentration and memory problems, including as 
manifestations of undiagnosed illness.  

7.  Entitlement to service connection for multiple joint 
pain, including as a manifestation of undiagnosed illness.  

8.  Entitlement to service connection for an abnormal white 
blood cell count, including as a manifestation of undiagnosed 
illness.  

9.  Entitlement to an increased rating for sinusitis, 
postoperative, with polypoid cyst of the left maxillary 
sinus, currently evaluated as 10 percent disabling.  

10.  Entitlement to a compensable initial rating for kidney 
stones.  

11.  Entitlement to a compensable rating for atopic 
dermatitis with dyshidrotic eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
October 1994.  He also had National Guard service, the exact 
dates of which are not documented in the record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
service connection for an eye disorder, service connection 
for chest pain (including as a manifestation of undiagnosed 
illness), service connection for post-traumatic stress 
disorder (PTSD), service connection for a sleep disorder and 
concentration and memory problems as manifestations of 
undiagnosed illness, service connection for chronic fatigue 
as a manifestation of undiagnosed illness, service connection 
for multiple joint pains (including as a manifestation of 
undiagnosed illness), service connection for an abnormal 
blood cell count as a manifestation of undiagnosed illness, 
entitlement to a rating higher than 10 percent for sinusitis, 
postoperative, with polypoid cyst, and entitlement to a 
compensable rating for atopic dermatitis with dyshidrotic 
eczema.  The veteran has also appealed an initial 
noncompensable rating for kidney stones assigned by the 
January 1999 rating decision.  The veteran testified at a 
hearing at the RO in April 2000 in connection with his 
appeal.  

By a December 2003 letter, the Board notified the veteran of 
recent changes in the rating criteria for skin disorders and 
offered him an opportunity to submit additional evidence or 
argument in light thereof.  The veteran replied in January 
2004 that he had no further evidence or argument to submit as 
to this issue.  

All issues other than that of entitlement to service 
connection for memory loss as a manifestation of undiagnosed 
illness are addressed in the remand portion of this decision.  
The appeal as to those issues is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  


FINDING OF FACT

The veteran has chronic memory loss as a result of 
undiagnosed illness.  




CONCLUSION OF LAW

The criteria for the granting of service connection for 
memory loss as a manifestation of undiagnosed illness are 
met.  38 U.S.C.A. §§ 1117, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal criteria  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  

The Secretary may pay compensation to a Persian Gulf veteran 
who has a qualifying chronic disability that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war, or, to a degree of 10 percent or more during the 
presumptive period established by the Secretary of Veterans 
Affairs.  For purposes of this section, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness, (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) any 
diagnosed illness that the Secretary determines by regulation 
warrants a presumption of service connection.  See 
38 U.S.C.A. § 1117(a)(1) as amended by § 202 of HR 1291, PL 
107-103.  

For purposes of this section, signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) fatigue, (2) 
unexplained rashes or other dermatological signs or symptoms, 
(3) headache, (4) muscle pain, (5) joint pain, (6) 
neurological signs and symptoms, (7) neuropsychological signs 
or symptoms, (8) signs or symptoms involving the upper or 
lower respiratory system, (9) sleep disturbances.  
38 U.S.C.A. § 1117(g) as amended by § 202 of HR 1291, PL 107-
103).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2003).  

Analysis -- Service connection for memory problems as a 
manifestation of undiagnosed illness.  

Service medical records show that in April and May 1994 the 
veteran was evaluated for complaints of memory loss.  An 
electroencephalogram was normal.  No diagnosis was 
established.  

The veteran underwent VA career counseling in April 1994.  He 
reported memory loss of two years duration.  

VA outpatient treatment records show that in September 1995 
the veteran reported having had memory problems for 2 years.  
In April 1997, when seen for PTSD counseling, the veteran 
stated that his memory problems had preexisted his depression 
and his claimed PTSD.  At a VA psychiatric examination in 
July 2002 the veteran's complaints included short-term memory 
loss.  

The veteran has a well-documented history of short term 
memory loss that has persisted for a period of many years and 
that can reasonably be regarded as chronic in nature.  The 
voluminous treatment record does not show that any known 
diagnosis has been established to explain the disorder.  In 
these circumstances, a grant of service connection for memory 
loss as an undiagnosed illness is warranted.  The veteran has 
demonstrated signs and symptoms of a chronic disability due 
to memory loss which cannot be attributed to any known 
clinical diagnosis.  


ORDER

Service connection for memory loss as a manifestation of 
undiagnosed illness is granted.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the VA notification and duty to assist 
obligations owed to claimants.  

The record shows that the RO has not adequately referenced or 
discussed the VCAA in developing and adjudicating the 
remaining claims on appeal.  In particular, the RO has not 
provided notice to the veteran, either by a notice letter of 
its own or through use of the recommended VCAA notice letters 
provided by the Veterans Benefits Administration, of all of 
the requirements of the VCAA, particularly those relating to 
the division of responsibilities between VA and the claimant 
in obtaining evidence.  Nor has the RO addressed the extent 
to which the VCAA has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App 183 (2002); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Under the 
law, as interpreted by Quartuccio, VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
VA must also advise a claimant which evidence the claimant 
must supply and which evidence VA will obtain on his or her 
behalf.  

The appeal as to all issues other than service connection for 
memory loss as a manifestation of undiagnosed illness must 
therefore be remanded to afford the RO an opportunity to 
complete all notification and duty to assist obligations 
required to comply with the VCAA.  It would be potentially 
prejudicial to the veteran for the Board to proceed to issue 
a decision as to these claims at this time.  See Quartuccio, 
id.; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all VA 
notification and development actions 
necessary to satisfy the VCAA are 
undertaken as to each of the remanded 
issues, in particular those required by 
Quartuccio.  

2.  The RO should then readjudicate the 
remanded issues.  If any determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be allowed a reasonable period of 
time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to satisfy the requirements of the law.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



